 Case 1:18-cv-00372-JTN-ESC ECF No. 22 filed 12/19/18 PageID.294 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ANDRE COOLEY,

        Plaintiff,
                                                                    Case No. 1:18-cv-372
 v.
                                                                    HON. JANET T. NEFF
 FEDEX FREIGHT INC.,

        Defendant.
 ____________________________/


                                            ORDER

       This is a civil action involving a pro se litigant. Plaintiff filed a motion to remand. The

matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

November 29, 2018, recommending that this Court deny the motion.                The Report and

Recommendation was duly served on Plaintiff and Defendant FedEx Freight Inc. No objections

have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 17) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to remand (ECF No. 13) is DENIED.



Dated: December 19, 2018                                      /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
